Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 1 of 7


                                                          July 7, 2020
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 2 of 7
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 3 of 7
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 4 of 7
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 5 of 7
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 6 of 7
Case 1:19-cr-00298-LY Document 37 Filed 07/07/20 Page 7 of 7
